Exhibit 10.6

GUARANTY

This GUARANTY (“Guaranty”), dated as of March 22, 2012 is made by Westinghouse
Electric UK Holdings Limited, a limited liability company organized under the
laws of England (“UK Holdings”) and TSB Nuclear Energy USA Group, Inc., a
corporation organized under the laws of Delaware (“USA Group,” and together with
UK Holdings, the “Guarantors”), to and for the benefit of THE GC NET LEASE
(CRANBERRY) INVESTORS LLC, a Delaware limited liability company (“Landlord”).

WHEREAS, Landlord and Westinghouse Electric Company LLC, a Delaware limited
liability company (“Tenant”) have entered into a certain Lease Agreement dated
as of September 9, 2009, as amended by that certain First Amendment dated
October 9, 2009, that certain Second Amendment dated November 20, 2010, and that
certain Third Amendment dated as of the date hereof (as from time to time
modified and amended, the “Lease”), for the 400 Bertha Lamme Drive, Butler,
Pennsylvania premises located in the Township of Cranberry, Butler County,
Commonwealth of Pennsylvania, including all improvements which may now or
hereafter be constructed thereon, which premises are more fully described in the
Lease;

WHEREAS, Guarantors are affiliates of Tenant;

WHEREAS, pursuant to that certain Purchase Agreement, dated as of August 18,
2011, as amended (the “Purchase Agreement”), by and between Landlord, as seller,
and THE GC NET LEASE (CRANBERRY) INVESTORS LLC (the “Purchaser”), as
assignee/designee of WEC Cranberry LLC, Landlord has agreed to convey the
premises which are the subject of the Lease (the “Premises”) to Purchaser; in
connection with which conveyance Landlord shall assign Landlord’s interest in
the Lease to Purchaser;

WHEREAS, Purchaser’s obligation to acquire the Premises pursuant to the Purchase
Agreement is contingent upon, inter alia, Landlord procuring this Guaranty;

WHEREAS, Tenant has agreed to arrange for the issuance of this Guaranty, in
exchange for a reduction in the Base Rent payable by Tenant under the Lease, as
set forth in the Third Amendment to the Lease.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises, the sum of Ten Dollars ($10.00)
in hand paid by Landlord to Guarantors, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Guarantors, Guarantors hereby covenant and agree with Landlord as follows:

 

1. EFFECTIVE DATE OF THIS GUARANTY.

Notwithstanding anything to the contrary set forth in this Guaranty, and
notwithstanding the date of the parties’ respective execution and delivery
hereof, this Guaranty shall become effective and operative only upon the date of
Closing, as such term is set forth in the Purchase Agreement. For the avoidance
of doubt, if the Closing does not occur, this Guaranty shall be void and of no
effect.

 

2. PAYMENT AND PERFORMANCE OF OBLIGATIONS UNDER THE LEASE.

In case Tenant fails to make any payment (including without limitation any rent)
or perform any agreement or comply with any condition contained in the Lease and
required to be paid, performed or complied with by Tenant which failure
continues beyond the expiration of any applicable cure period provided to Tenant
in the Lease for the cure of such failure, Guarantors, upon written notice of
such failure from Landlord, will make such payment or perform or comply with the
same.

This Guaranty is a continuing guaranty of payment and not of collectibility, and
is in no way conditioned upon any attempt to collect from Tenant or upon any
other event or contingency other than the occurrence of a default by Tenant
under the Lease which continues beyond the expiration of any applicable cure
period provided to Tenant in the Lease for the cure of such default. If Tenant
shall fail to timely pay any such sum, Guarantors will, upon written notice from
Landlord of such failure by Tenant, forthwith pay the same, together, when
applicable, with interest thereon at the applicable rate for payment of interest
by Tenant under the Lease.

Guarantor’s obligations under this Guaranty shall be joint and several.

 

3. PAYMENTS IN LIEU OF RENT.

In the event of any bankruptcy, insolvency, reorganization, arrangement,
compositions, liquidation or similar proceeding with respect to Tenant in which
the Lease shall be terminated or rejected or the obligations of Tenant are
modified, Guarantors will pay an amount equal to the Rent that would have been
payable by Tenant under the Lease had the Lease continued in effect without
being terminated or rejected or modified, accrued to the date of such
termination, rejection or modification and shall thereafter pay an amount equal
to the rent that would have been payable by Tenant under the Lease had the Lease
continued in effect without being terminated or rejected or modified, on the
days when the same would have been due except for such termination, rejection or
modification; provided, however, that if Tenant has vacated the Premises and is
not contesting Landlord’s right to the possession of the Premises, Landlord
shall use reasonable efforts to relet the Premises and, to the extent of any
reletting of the Premises, or any portion thereof, the proceeds available from
such reletting (after first applying such proceeds to the reasonable costs and
expenses incurred by Landlord in connection with such reletting, including,
without limitation, remodeling or improvement allowances and brokerage
commissions) will reduce the monthly obligations of Guarantors hereunder.



--------------------------------------------------------------------------------

Notwithstanding the foregoing to the contrary, Guarantors may elect, at any time
thereafter, and so long as Tenant has vacated the Premises and is not contesting
Landlord’s right to possession of the Premises, in lieu of the monthly payments,
to pay to Landlord liquidated damages equal to the base rent otherwise payable
under the Lease (but for such termination, rejection or modification) for the
balance of the Term (as if the Lease had had not been terminated, rejected or
modified) following such election by Landlord discounted to present value at
5% per annum. Landlord hereby acknowledges that payment by Guarantors of such
liquidated damages under this Section 3 shall terminate this Guaranty and the
obligations of Guarantors hereunder and shall also terminate the Lease and all
further obligations of Tenant under the Lease.

 

4. OBLIGATIONS OF GUARANTORS ABSOLUTE.

The obligations of Guarantors hereunder shall be absolute and unconditional,
shall not be subject to any counterclaim, setoff, deduction or defense based
upon any claim Guarantors may have against Tenant or Landlord, and shall remain
in full force and effect without regard to, and shall not be released,
discharged, or in any way affected by any circumstance or condition (whether or
not Guarantors shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment or supplement to or assignment, modification or
renewal of the Lease; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Lease, or any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of the
Lease; (c) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding with respect to
Tenant; or (d) any non-liability of Tenant under the Lease due to any other
defect or defense which may now or hereafter exist in favor of Tenant (except
for the rights of set off, abatement and credit expressly set forth in the
Lease).

 

5. WAIVER.

Guarantors unconditionally waives (a) notice of any of the matters referred to
in Section 4, (b) except as otherwise specifically set forth herein, all notices
that may be required by statute, rule or law or otherwise to preserve or assert
any rights against Guarantors hereunder, including, without limitation, any
demand, proof or notice of nonpayment of any rent, and notice of any failure on
the part of Tenant to perform or comply with any term or condition of the Lease,
(c) any right to a trial by jury in any action or proceeding hereunder or under
the Lease, and (d) any statute or other law that may require Landlord to exhaust
its remedies against Tenant prior to proceeding against Guarantors.

 

6. ASSIGNMENT.

Guarantors shall not assign or delegate their obligations under this Guaranty.



--------------------------------------------------------------------------------

7. NOTICES.

Any notice, demand or document required or permitted to be delivered by the
terms of this Guaranty may be provided by counsel to either party, shall be
addressed as set forth below, and shall be deemed to be delivered (whether or
not actually received) when personally delivered and written acknowledgment of
such personal delivery is obtained (including without limitation delivery by any
commercial courier service or recognized overnight delivery service). Any party
may by notice to the other parties specify a different address for payments or
for delivery of notices.

If to the Landlord:

Address:

THE GC NET LEASE (CRANBERRY) INVESTORS LLC

c/o Griffin Capital Corporation

2121 Rosecrans Avenue, Suite 3321

El Segundo, CA 90245

Attention: Kevin Shields

If to the Guarantors:

Address:

TSB Nuclear Energy USA Group Inc.

c/o Westinghouse Electric Company LLC

1000 Westinghouse Drive

Cranberry Township PA 16066

Attention: Senior Vice President and Chief Financial Officer

 

8. FINANCIAL CONDITION.

Guarantors will cause to be delivered to Landlord and Landlord’s Lender the
following financial statements of Guarantors, or Guarantor’s parent company so
long as Guarantors is detailed in a supplementary schedule, within one hundred
twenty (120) days after the end of each fiscal year, and within sixty (60) days
after the end of any other fiscal quarter, a combined statement of earnings, and
a combined statement of changes in financial position, a combined statement of
stockholders’ equity, and a combined balance sheet of such entity as of the end
of each such year or fiscal quarter, setting forth in each case in comparative
form the corresponding combined figures from the preceding annual audit or
corresponding fiscal quarter in the prior fiscal year, as appropriate, all in



--------------------------------------------------------------------------------

reasonable detail and prepared in accordance with generally accepted accounting
principles consistently applied (subject in the case of quarterly information
for the first three (3) fiscal quarters each year, to the absence of footnotes
and to year-end adjustments), and certified to Guarantors as to the annual
combined statements by independent public accountants of recognized national
standing selected by Guarantors, whose certificate shall be based upon an
examination conducted in accordance with generally accepted auditing standards
and the application of such tests as said accountants deem necessary under the
circumstances.

 

9. MISCELLANEOUS.

Guarantors acknowledge that Guarantors benefit by the Lease with Landlord.
Should Landlord be obligated by any bankruptcy or other law to repay to Tenant
or to Guarantors or to any trustee, receiver or other representative of either
of them, any amounts previously paid, this Guaranty shall be reinstated in the
amount of such repayments. Landlord shall not be required to litigate or
otherwise dispute its obligations to make such repayments if it in good faith
believes that such obligation exists. Neither this Guaranty nor any term hereof
may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against which such amendment, waiver,
discharge or termination is sought to be charged. This Guaranty shall be binding
upon each Guarantor, its successors and assigns, and shall inure to the benefit
of and be enforceable by Landlord, and any mortgagee or any assignee under an
assignment of Landlord’s interest in the Lease given as security for any such
mortgage, and their respective successors and assigns. This Guaranty may be
executed in several counterparts, each of which shall be an original, but all of
which together shall constitute one instrument. This Guaranty shall be governed
by the internal laws of the Commonwealth of Pennsylvania, without regard to
principles of conflicts of laws. Guarantors and Landlord hereby consent to the
exercise of personal jurisdiction over Guarantor and Landlord, respectively, by
the courts of the Commonwealth of Pennsylvania, or the United States of America
for the Commonwealth of Pennsylvania over any suit, action, or proceeding
arising out of or relating to this Guaranty, and consent to the laying of venue
in any such court, and agree that venue shall be vested in the Court of Common
Pleas for Butler County, Pennsylvania, or in the United States District Court
for the Western District of Pennsylvania. Guarantors and Landlord, respectively,
waive the defense of an inconvenient forum and consents that service of process
may be served upon Guarantors and Landlord, as applicable, by service on
Guarantor’s or Landlord’s respective appointed agent for the service of process
in the Commonwealth of Pennsylvania, and if there be no such appointed agent, by
certified mail, return receipt requested, to Guarantor at the address listed
below or to Landlord at the address listed in Section 7 above.



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS, REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the date first
above written.

 

GUARANTOR:

Westinghouse Electric UK Holding Limited,

a limited liability company organized under the laws of England

By:

 

/s/ Masayoshi Hirata

Name:

 

Masayoshi Hirata

Title:

 

Director

Date:

 

17 Nov. 2011

Address:

 

Springfields Salwick

 

Preston, IRX 4 0XJ

 

United Kingdom

GUARANTOR: TSB Nuclear Energy USA Group Inc., a corporation organized under the
laws of Delaware

By:

 

/s/ Nina A. Corey

Name:

 

Nina A. Corey

Title:

 

Vice President

Date:

 

Nov. 21, 2011

Address:

 

1105 Market Street, Ste 1126

 

Wilmington DE 19801



--------------------------------------------------------------------------------

Agreed and Accepted this 22nd day of March, 2012

 

LANDLORD: THE GC NET LEASE (CRANBERRY) INVESTORS, LLC, a Delaware limited
liability company By:  

The GC Net Lease (Cranberry) Member, LLC,

a Delaware limited liability company, its sole member

  By:  

The GC Net Lease REIT Operating

Partnership, L.P., a Delaware limited

partnership, its sole member

    By:  

Griffin Capital Net Lease REIT,

Inc., a Maryland corporation, its

general partner

 

By:

  /s/ Joseph E. Miller

Name:

 

Joseph E. Miller

Its:

 

Chief Financial Officer

Address: As Set Forth in Section 7